PER CURIAM.
Ronald Tipton obtained a default judgment for personal injuries in a negligence action against John Knight and John Knight Trucking Company. Thereafter, Tipton sued Integon Indemnity Company alleging that it provided Knight with liability coverage for the accident. Tipton secured a summary judgment against Integ-on in the amount of its prior judgment plus interest.
On appeal, Integon contends there were disputes on several issues of material fact. Suffice it to say, the record is totally barren of any showing that the accident which caused Tipton’s injuries was within the coverage of Integon’s policy. Therefore, Tip-ton failed to carry the burden necessary to obtain a summary judgment. See Visingardi v. Tirone, 193 So.2d 601 (Fla.1966).
Reversed.
GRIMES, A.C.J., and FRANK and HALL, JJ., concur.